Dismissed and Memorandum Opinion filed September 4, 2014




                                       In The

                      Fourteenth Court of Appeals

                                NO. 14-14-00129-CV

                           VALAIDA TARRY, Appellant
                                         V.
                 MEMORIAL HERMANN HOSPITAL, Appellee

                 On Appeal from County Civil Court at Law No. 4
                              Harris County, Texas
                        Trial Court Cause No. 1029117

                   MEMORANDUM                    OPINION


         This is an appeal from a judgment signed November 1, 2013. The clerk’s
record was filed May 28, 2014. No reporter’s record was taken. No brief was
filed.

         On July 22, 2014, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before, August 21, 2014, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2